Citation Nr: 18100064
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 11-08 219
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for a right knee disability is denied.  
FINDING OF FACT
The preponderance of the evidence of record demonstrates that the Veterans present right knee disability is not etiologically related to his period of active duty service.
CONCLUSION OF LAW
The criteria for establishing entitlement to service connection for a right knee disability are not met.  38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303(a).



REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran had honorable active duty service with the United States Army from August 1970 to April 1972, to include service in the Republic of Vietnam, with commendations such as the Vietnam Campaign Medal and the Vietnam Service Medal.
This matter is before the Board of Veterans Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that reopened and denied entitlement to service connection for residuals of a right knee injury.  The Veteran filed a Notice of Disagreement in November 2009.  The Statement of the Case was issued in January 2011.  The Veteran timely perfected his Substantive Appeal in March 2011, and requested a hearing.
In July 2013, the Veterans representative requested to reschedule the Veterans Travel Board hearing due to severe illness.  In an August 2014 letter, an acting Veterans Law Judge (VLJ) determined that good cause was presented to reschedule the hearing.
In August 2014, the Board remanded the issue in order to reschedule the Veterans previous hearing.  In June 2015, the Veteran testified in a videoconference hearing before a VLJ.  A transcript of those proceedings has been associated with the record.
In July 2016, the Board reopened the issue of entitlement to service connection for a right knee disability, and remanded it for additional evidentiary development.
In January 2018, the Board notified the Veteran that the VLJ that presided over his videoconference hearing was no longer with the Board.  The Veteran was afforded an opportunity for a second hearing, but did not request a second hearing within 30 days of the date of the notification.  As such, the Board finds that the Veteran waived his right to a second hearing, and adjudication may proceed.
In February 2018, the Veterans representative submitted an Appellate Brief in which he argued that the February 2017 VA examiner was not competent to render opinions on orthopedic disorders as her specialty is in primary care.  The February 2017 VA examiner is a licensed physician.  
The representatives assertion that a medical opinion must be provided by a licensed physician with a particular specialty is without basis.  The Board may assume the competency of any VA medical examiner as long as, under 38 C.F.R. § 3.159 (a)(1) (2017), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Furthermore, the competence of VA health care providers assigned to a task is presumed for completion of that task.  See Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed. Cir. 2004).  As a licensed physician, the examiner is qualified by education, training and experience to render medical diagnoses, statements and opinions.  The Board finds the examination and the opinion adequate and sufficient to decide the merits of the Veterans claims.
With the above considerations in mind, the Board finds that VA has substantially complied with the duty to assist requirements and the Veteran is not prejudiced by a decision on his claim.  
1.  Entitlement to service connection for a right knee disability
The Veteran contends that he is entitled to service connection for a right knee disability.  After a thorough review of the medical and lay evidence of record, the Board finds that service connection is not warranted.
Relevant Laws and Regulations
Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2017); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
Arthritis is a chronic disease under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on chronic symptoms in service and continuous symptoms since service are applicable.  See Walker, 708 F.3d 1331.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease noted in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303 (b).
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).
Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.
Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Boards analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal. 
The Veterans March 2017 pre-induction examination was negative with respect to preexisting knee disabilities.  In December 1970, service treatment records reflect an injury to the right knee suffered during a basketball game.  Treatment records reflect that the Veteran was hospitalized from December 16, 1970, to December 22, 1970, for physiotherapy.  The physician noted that he progressed well, and had only a minimal effusion but no tenderness at the time of discharge.  The physician anticipated that the Veteran would be fully healed by the time he returned from holiday leave.  The final diagnosis was traumatic bursitis of the right knee.
In January 1972, while the Veteran was stationed in Vietnam, he was hospitalized for approximately one week for myositis of the right thigh.  At the time, the pain in his leg rendered him unable to walk without crutches for 3 days.  
The Veterans April 1972 separation examination did not note ongoing symptoms or diagnoses pertaining to his right knee.
In July 1993, private medical records note that the Veteran injured his right knee when he slipped at work in 1988.  The Veteran was referred for evaluation, and underwent multiple procedures on his right knee, including in 1989 and 1994. 
In September 1996, the Veteran underwent a VA examination to assess his right knee.  He reported injuring it playing basketball, which required hospitalization for approximately 30 days.  The Veteran stated that the injury caused ligament damage.  Months later, he experienced a sharp pain in his right knee, and he was reportedly taken to the hospital for treatment.
In October 2009, the Veteran underwent a second VA examination to determine the etiology of his right knee disability.  The examiner noted his injury in service, as well as his reports of a second hospitalization for his right knee.  The examiner concluded that the right knee disability was less likely than not related to active duty as his separation examination was silent with respect to a knee disability and chronicity could not be established with the original 1970 injury.
In the Veterans December 2010 Decision Review Officer hearing, he stated that, while stationed in Vietnam, his knee gave out, and he was hospitalized for two weeks.  The Veteran stated that his knee has hurt since discharge, and has become progressively worse.  He sought treatment in 1989 from a private physician.  
In the Veterans June 2015 videoconference hearing, he reported problems associated with his right knee throughout his military career and following discharge.  He reported that he did not seek additional treatment for his knee during service.  The Veteran started work almost immediately following discharge.  He wore a compression sleeve at work and treated the pain with aspirin.  He could not seek treatment at the time as he could not afford to take leave from work.  Finally, the condition became too painful by 1989 and he sought treatment.  The Veteran stated that he did not suffer any injuries to his right knee from discharge until 1989.  At worst, he reported normal wear and tear. 
In February 2017, the Veteran underwent a third VA examination pertaining to his right knee disability.  The examiner noted the Veterans reports of initial injury in 1970 with a subsequent episode of pain and treatment in Vietnam.  The Veteran also endorsed ongoing symptomatology associated with his knee since discharge from service.  After separation, the Veteran worked at a psychiatric center for approximately 30 years, at which he repeatedly injured his knee and performed heavy lifting.  He reported a workers compensation claim around 1990 due to right knee and Achilles tendon injuries incurred while running upstairs for a code.  The Veteran also reported a motorcycle accident in 2010 that injured his right knee.  The examiner provided a thorough review of the medical and lay evidence of record pertaining to the Veterans knee disability.  
The examiner concluded that, based upon the evidence of record, the Veterans present right knee disability was incurred in 1988 due to his fall at work, which required surgical intervention.  He underwent additional surgeries in 1994, 2002 and 2010.  The Veteran also had several injuries in 2002 and 2003, as well as a 2010 motorcycle accident, which repeatedly injured his right knee.  The Veterans injuries were not attributable to his 1970 knee injury, but instead to specific events such as chasing a patient and the motorcycle accident.  The examiner relied on these separate injuries not attributable to the Veterans right knee, as well as his work history, which was physically demanding on his knees, in reaching his conclusion.  The examiner also noted that the Veteran was obese at the time of examination, the additional stress of which contributed to the worsening of his right knee condition.  The examiner additionally noted that the Veterans Social Security Disability was primarily due to his Hepatitis C.
The examiner explicitly stated that she considered the Veteran competent to report his symptoms and history.  However, a number of inconsistencies in the evidence of record were noted by the examiner.  Such statements included: the Veterans report of hospitalization for his right knee when, in fact, service treatment records reported hospitalization for his right thigh myositis; improvement in the Veterans right knee in service contrasted against his statements in the hearing that his knee continued to exhibit symptoms; and the negative separation examination.  The examiner placed particular emphasis on the Veterans private treatment records from July 1993 that reported: the patient originally injured his right knee when he slipped at work in 1988.  Based upon the totality of the medical and lay evidence of record, the examiner opined that, due to the aforementioned evidence, the Veterans right knee disability was less likely than not etiologically related to his active duty service.
In sum, the preponderance of the evidence of record reflects an injury to the Veterans right knee that resolved before discharge from service.  While the Veteran reported a second hospitalization for his right knee while in Vietnam, service treatment records reflect a hospitalization around the same time for a right thigh condition unrelated to his previous knee injury.  Subsequent post-service medical records reflect treatment beginning around 1989 for complaints pertaining to his right knee.  At the time, however, the private physician noted that the source of this injury stemmed from an accident at work.  Despite the Veterans extensive private treatment records, there is no medical opinion provided that establishes an etiological relationship between the Veterans present knee disability and the 1970 injury.  To the contrary, a number of injuries occurred while the Veteran was responding to patients at work, and from a motorcycle accident, including one deemed the original injury that necessitated repeated surgical procedures.  
The Board recognizes that the Veteran believes his right knee disability manifested as a result of the 1970 in-service injury.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The etiology of a knee disability is a complex medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Multiple medical opinions have consistently determined that the etiology of the Veterans right knee disability is unrelated to his service and service connected disabilities.  Instead, the most recent examiner have greater weight on the Veterans own inconsistent statements, history of injury in 1988, nature of the Veterans post-service employment, as well as his obesity that placed greater stress on his joints.  Furthermore, the Veterans own private physician determined that the 1988 fall at work caused his subsequent knee pathology.  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veterans right knee disability is related to his military service, the Board ultimately affords the objective medical evidence of record greater probative weight than the lay opinions.








Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veterans claim of entitlement to service connection for a right knee disability must be denied.

 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	H. Fisher, Associate Counsel 

